                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JOHN EDWARD READY,                               :
                                                     :
                 Plaintiff,                          :
                                                     :
         v.                                          :
                                                     :          CIVIL ACTION No. 18-04289
    NANCY A. BERRYHILL                               :
    Acting Commissioner                              :
    of Social Security,                              :
                                                     :
                 Defendant.
                                                     :


                                  MEMORANDUM OPINION

RICHARD A. LLORET                                                                      April 30, 2019
U.S. MAGISTRATE JUDGE

        John Edward Ready was denied Social Security benefits by the decisions of an

Administrative Law Judge (“ALJ”) and the Appeals Council. Mr. Ready contends that

these unfavorable decisions were reached in error. Pl. Br. at 7–23 (Doc. No. 13). Before

delving into Mr. Ready’s arguments about whether he is disabled, I must first address

his claim that the presiding ALJ’s appointment was improper under the Appointments

Clause of the Constitution. Id. at 6–7 (citing to Lucia v. SEC, 138 S. Ct. 2044 (2018)).

The Acting Commissioner of Social Security (“the Commissioner”) argues that Mr.

Ready forfeited this claim by not challenging the ALJ’s appointment in the agency

proceeding below.1 Def. Br. at 6–13 (Doc. No. 14).


1In her response, the Commissioner argued that Mr. Ready forfeited his claim because “at no point in the
administrative process—whether in his initial application for benefits, on reconsideration, in his hearing
before the ALJ, or before the Appeals Council—did Plaintiff ever present the argument that SSA’s ALJs
are inferior officers under the Appointments Clause.” As I noted in my Report and Recommendation in
Marchant v. Berryhill, No. 18-345 (E.D. Pa. Jan. 9, 2019), a claimant would never be required to raise a
constitutional objection to an ALJ’s appointment status before the claim reached the hearing stage (i.e., in
the initial application). ALJs (improperly appointed or otherwise) are not involved in the consideration of
initial disability applications, and therefore any objection to a possible future ALJ’s appointment would
simply be speculative.
       After careful review, I find that the ALJ was improperly appointed under the

Constitution, and that Mr. Ready did not forfeit his Appointments Clause claim because

it would have been futile for him to raise it before the agency. Therefore, Mr. Ready’s

request for review is granted, and this matter is remanded to the Commissioner for

further proceedings in accordance with the opinion that follows.

                              PROCEDURAL HISTORY

       Mr. Ready filed a claim for disability insurance benefits on May 27, 2014.

Administrative Record (“R.”) 64. He alleged disability based on numbness in his arms,

hands, and legs; a degenerative disc disorder in his neck; spondylolisthesis; and

hyperlipidemia. Id.

       His claim initially was denied on September 24, 2014. R. 104–08. Mr. Ready

subsequently requested an administrative hearing. R. 112–14. At the hearing, held on

February 16, 2017, Mr. Ready and Beth Kelly, a vocational expert, testified. R. 14–51. On

April 5, 2017, the ALJ issued an opinion, finding Mr. Ready did not have a disability. R.

75–89.

       Mr. Ready requested that the Appeals Council review the ALJ’s decision. R. 207.

His request was granted, see R. 209–12, and on August 1, 2018, the Appeals Council

issued a decision, finding that the ALJ should have found Mr. Ready’s date last insured

to be December 31, 2014. R. 4–7. However, the Appeals Council agreed with the ALJ’s

findings and conclusions at steps two, three, four, and five of the sequential evaluation,




                                                2
including that Mr. Ready was not disabled, and extended the findings through the

correct date last insured.2 Id. This appeal followed.3

                                            DISCUSSION

        For all of the reasons discussed in my recent reports and recommendations in

Perez v. Berryhill, No. 18-1907 (E.D. Pa. Jan. 7, 2019),4 and Marchant v. Berryhill, No.

18-345 (E.D. Pa. Jan. 9, 2019),5 the Honorable Timothy R. Rice’s report and

recommendation in Muhammad v. Berryhill, No. 18-172 (E.D. Pa. Nov. 2, 2018), and

the Honorable Mark A. Kearney’s opinion in Culclasure v. Commissioner of the Social

Security Administration, No. 18-1543, 2019 WL 1641192 (E.D. Pa. Apr. 16, 2019), I find

that the ALJ that presided over Mr. Ready’s claim was not properly appointed under the

Appointments Clause and that Mr. Ready did not forfeit his objection.6 Furthermore,


2 An ALJ evaluates each case using a sequential process until a finding of “disabled” or “not disabled” is
reached. The sequence requires an ALJ to assess whether a claimant: (1) is engaging in substantial gainful
activity; (2) has a severe “medically determinable” physical or mental impairment or combination of
impairments; (3) has an impairment or combination of impairments that meet or equal the criteria listed
in the social security regulations and mandate a finding of disability; (4) has the residual functional
capacity to perform the requirements of his past relevant work, if any; and (5) is able to perform any other
work in the national economy, taking into consideration his residual functional capacity, age, education,
and work experience. See 20 C.F.R. § 404.1520(a)(4)(i)–(v).

3In an Order dated December 18, 2018, Mr. Ready was deemed to have consented to my jurisdiction,
pursuant to 28 U.S.C. § 636(c). Doc. No. 9; see also Roell v. Withrow, 538 U.S. 580 (2003); Standing
Order, In re Direct Assignment of Social Security Appeal Cases to Magistrate Judges (Pilot Program) (E.D.
Pa. Sept. 4, 2018).

4On April 23, 2019, the Honorable Timothy J. Savage entered an order, approving and adopting the
report and recommendation in Perez v. Berryhill.

5The report and recommendation in Marchant v. Berryhill is currently pending before the Honorable
Robert F. Kelly.

6 In footnote one of his reply brief, Mr. Ready states that the “Commissioner does not argue the issuance
of the final decision by the Appeals Council vitiates [Mr. Ready’s] Appointments Clause challenge, and has
therefore waived this issue. Any such argument would be unavailing in any event, because the Appeals
Council adopted all but one of the findings of the ALJ, who was clearly not properly appointed at the time
she convened [Mr. Ready’s] statutorily required hearing and issued her decision.” Pl. Reply Br. at 2 n.1. I
agree that any such argument would be unavailing under Lucia. In Lucia, after the ALJ issued a decision,
the SEC conducted an “independent review of the record” and found that “petitioners committed anti-
fraud violations and imposed the same sanctions as the ALJ. Raymond J. Lucia Companies, Inc. v. SEC,
832 F.3d 277, 283 (D.C. Cir. 2016), overturned by Lucia, 138 S. Ct. 2044 (2018). On appeal, the Supreme

                                                         3
even if Mr. Ready had forfeited his Appointments Clause claim, it would have been futile

for him to raise the challenge at the agency level, thus excusing him from not raising the

claim earlier.7

                                            CONCLUSION

        Based upon the above, Plaintiff John Edward Ready’s Request for Review is

granted. I find that Mr. Ready did not forfeit his objection to the ALJ’s appointment.

Therefore, because the ALJ was improperly appointed, the Commissioner’s final

decision is reversed and this matter is remanded for further proceedings before a

different, constitutionally appointed ALJ.

                                                      BY THE COURT:




                                                      _s/Richard A. Lloret___ ___________
                                                      RICHARD A. LLORET
                                                      U.S. Magistrate Judge

Court considered the Appointments Clause challenge and remanded for a new hearing before a
constitutionally appointed ALJ, despite the fact that the SEC (whose appointment status was not
challenged) issued an opinion. See Lucia, 138 S. Ct. at 2055–56. Similarly, here, the fact that the Appeals
Council issued an opinion does not prevent Mr. Ready from obtaining relief on his Appointments Clause
claim.

7I find that the futility analysis in Muhammad, Perez, and Marchant still applies in this case, even though
the Appeals Council decision was issued after the Commissioner had ratified the appointment of the
Social Security Administration (“SSA”) ALJs. The Commissioner ratified the appointment of the SSA ALJs
on July 16, 2018. EM-18003 REV 2, Important Information Regarding Possible Challenges to the
Appointment of Administrative Law Judges in SSA’s Administrative Process—Update (effective August 6,
2018). The Appeals Council decision, in this case, was dated August 1, 2018. R. 4–7. This means that there
were ALJs available, prior to the Appeals Council’s decision, who may have been properly appointed, and
therefore provided a possible avenue for relief had the issue been raised to the Appeals Council. However,
the SSA’s policy at the time of the Appeals Council decision did not permit a constitutional remedy: “As
challenges to the constitutionality of the appointment of SSA’s ALJs are outside the purview of the
administrative adjudication, the [Appeals Council] will not acknowledge, make findings related to, or
otherwise discuss the Appointments Clause issue.” See EM-18003 REV, Important Information
Regarding Possible Challenges to the Appointment of Administrative Law Judges in SSA’s Administrative
Process—Update (effective date June 25, 2018) (emphasis in original) (this Emergency Message was
revised on August 6, 2018, after the issuance of the Appeals Council decision in this case). Therefore, had
Mr. Ready made an Appointments Clause objection to the Appeals Council, it still would have been futile
because the SSA would not have taken any action to remedy the constitutional defect.

                                                         4
5
